Citation Nr: 0939097	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.  

2.  Entitlement to service connection for pinched nerves of 
the left leg and foot.  

3.  Entitlement to an earlier effective date for service 
connection for hepatitis B, prior to January 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to July 
2000.  

This appeal arises from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which granted service connection for 
hepatitis B, effective April 20, 2007; and a skin disorder of 
the left foot; and denied service connection for pinched 
nerves of the left leg and foot and denied the request to 
reopen the claim for service connection for residuals of low 
back disability.  

In September 2007, the Veteran filed his notice of 
disagreement with the denial of service connection for 
pinched nerves of the left leg and foot and the request to 
reopen the claim for service connection low back disability.  
The Veteran submitted his substantive appeal as to those 
issues in January 2008.  

On his January 2008 VA Form 9, the Veteran also disagreed 
with the effective date assigned for service connection for 
hepatitis B.  The Veteran asserted he filed his claim in 
November 2000 and requested that his effective date be 
modified to reflect that fact.  The RO construed that 
statement as a notice of disagreement.  In a May 2008 rating 
decision the RO found clear and unmistakable error in its 
prior rating decision and an effective date of January 24, 
2001 was assigned for service connection for hepatitis B.  
While the RO favorably readjudicated the issue, it was not 
the complete benefit the Veteran explicitly sought.  When the 
veteran has initiated appellate review by submitting a notice 
of disagreement and the RO has not issued a statement of the 
case to the veteran, the Board must remand the claim to the 
RO for a statement of the case to be issued.  Manlincon v. 
West, 12 Vet App. 238 (1999).  

In addition, in January 2008 the Veteran submitted a claim 
for a higher rating for his hepatitis B and in February 2008 
a claim for service connection for high blood pressure.  As 
those claims have not been developed or certified for 
appellate review they are referred to the RO for appropriate 
action.  

The claim service connection for a low back disorder and an 
earlier effective date for service connection for hepatitis B 
are being remanded and are addressed in the REMAND portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for low back strain in a 
July 2002 rating decision, on the basis there was not current 
disability.  The Veteran did not appeal that decision.  

2.  The evidence submitted since July 2002 includes a current 
diagnoses of degenerative disc disease of the lumbar spine 
and sciatica, which provides a reasonable possibility the 
Veteran's claim may be substantiated.  


CONCLUSIONS OF LAW

1.  The July 2002 rating decision is final.  38 C.F.R. 
§§ 3.104, 20.1103 (2001).  

2.  New and material evidence has been submitted to reopen 
the claim for service connection for low back disability.  
38 C.F.R. § 3.156 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

With respect to the request to reopen the claim for service 
connection for low back strain, since the Board is reopening 
and remanding the claim, rather than entering a final 
determination, a discussion of the VA's compliance with the 
duty to notify and assist is unnecessary at this point.  

New and Material Evidence

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied and has not 
been timely appealed, that determination is final.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented warranting reopening the claim and reviewing the 
former disposition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2009).  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Factual Background and Analysis.  In a July 2002 rating 
decision, the RO denied service connection for low back 
strain on the basis that the evidence did not include a 
current diagnosis of any low back disorder.  The Veteran was 
sent a letter in July 2002 notifying him his claim had been 
denied.  The letter was returned to the RO by the U.S. Post 
Office.  In May 2005, the Veteran contacted the RO and 
requested a copy of his entire claims folder.  The RO 
complied with the request in May 2005.  The next 
communication in the claims folder from the Veteran is dated 
in April 2007.  It was received more than one year after the 
Veteran received notice of the July 2002 rating decision 
which would have been included in the copy of the claims 
folder sent to the Veteran in May 2005.  In addition, it was 
a claim to reopen.  The Veteran did not submit a notice of 
disagreement with the July 2002 rating decision.  The July 
2002 rating decision which denied service connection for low 
back strain is final.  38 C.F.R. §§ 3.104, 20.1103 (2001-
2005)

To determine if new and material evidence has been submitted 
the Board has compared the evidence in the claims folder in 
July 2002 with the additional records submitted since that 
date.  In July 2002, the evidence consisted of service 
treatment records which included complaints and treatment for 
low back strain from April 1999 through October 1999.  And a 
service separation examination of July 2000 that noted the 
spine was normal.  Also, of record was an April 2001 VA 
examination report which found no objective findings as to 
the low back.  

Submitted since July 2002 are VA records of treatment of 
March through July 2007.  They reveal the Veteran complained 
of pain in the left hip, which radiated down the left leg.  
Sciatica was diagnosed.  April 2008 VA X-rays revealed mild 
disc disease of L5-S1.  

The basis for the former denial of service connection in July 
2002 was the absence of evidence of any current residuals of 
the low back strain in service.  The VA records provide a 
current diagnosis of a low back disorder.  There is a 
reasonable possibility that a medical professional could 
provide competent medical evidence that the low back strain 
in service is related to the currently diagnosed degenerative 
disc disease of the lumbar spine.  The Board has concluded 
there is a reasonable possibility that the Veteran's claim 
for service connection could be substantiated.  


ORDER

The claim for service connection for low back disability is 
reopened, to this extent only the appeal is granted.  


REMAND

The Veteran has raised a "new" claim for a pinched nerve of 
the left leg and foot which he listed as secondary to his 
back disorder.  Those symptoms have been attributed by VA 
medical providers to sciatica, which in essence is a symptom 
of the Veteran's low back disability.  As such, the appeal 
will be framed as one issue, service connection for a low 
back disorder, and remanded for an examination and opinion as 
to whether current disability is linked to in-service 
complaints.  

As noted in the Introduction to the above decision, the 
Veteran has submitted a timely notice of disagreement to the 
RO's decision assigning an effective date for service 
connection for hepatitis B.  The claims folder does not 
contain a statement of the case issued to the veteran by the 
RO as to that issue.  Accordingly, the Board must remand this 
claim for issuance of a statement of the case on such issue, 
and to give the veteran an opportunity to perfect an appeal 
by thereafter filing a timely substantive appeal.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
health care providers who have treated 
him since April 2008 for a low back 
disorder, sciatica or degenerative disc 
disease of the lumbar spine.  With any 
necessary authorization from the Veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran.  

2.  The appellant should be provided a 
statement of the case as to the issue of 
an earlier effective date for service 
connection for hepatitis B and notice of 
all relevant actions taken on the claim.  
An appropriate period of time should be 
allowed for response, and the matter 
returned to the Board only in the event 
an appeal is perfected.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any current low back 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to diagnose any current low back 
disorder.  For each low back disorder 
diagnosed he/she is asked to answer the 
following question:  Is it at least as 
likely as not (50 percent probability) 
that the current low back disorder began 
in service?  

4.  If the benefit sought on appeal 
remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


